DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 17 is objected to because of the following informalities:  the wording in line 11 of the claim around the word “thats” is unclear. “That’s” should be “that’s” or some more specific term.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal (US 20170188391 A1) in view of Cheng (US 20170201461 A1).
Regarding Claim 1, Rajagopal discloses the below limitation:	a processor (Rajagopal Fig 3 processor 340); and	a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig 3 memory 360), the program including instructions to:	obtain a direct link transmission resource (Fig 4, Par 116 long-term evolution vehicle communication network 400 supports V2X direct links; see also Fig 32, recreated below for convenience);

    PNG
    media_image1.png
    730
    569
    media_image1.png
    Greyscale

	send first direct communication data to a receiving end by using the direct link transmission resource (Fig 5, Par 124 UE 501 transmits a V2V message to a plurality of UEs 502 in the SL interface. The SL communication happens directly without using the eNB 503),	the sending manner indication information indicates that a manner of sending the first direct communication data is at least one of unicast, multicast, or broadcast (Par 117 V2X may support unicasting, broadcasting, or groupcasting; Par 120 UEs may also require resource allocation signaling in order to determine which time/frequency resources to monitor);
not disclose the below limitation:	wherein the first direct communication data carries feedback indication information and sending manner indication information, the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data, and	when the feedback indication information indicates that a feedback is to be performed for the first direct communication data, receive second direct communication data sent by the receiving end on a direct link feedback resource, wherein the second direct communication data carries feedback information.
Cheng does disclose the below limitation:	wherein the first direct communication data carries feedback indication information and sending manner indication information, the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data (Cheng Par 50 PDCCH may indicate HARQ ACK/NACK feedback based on the PUSCH), and	when the feedback indication information indicates that a feedback is to be performed for the first direct communication data, receive second direct communication data sent by the receiving end on a direct link feedback resource, wherein the second direct communication data carries feedback information (Par 51 PUCCH carries uplink control information, such as HARQ ACK/NACK Feedback).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the vehicle-to-vehicle communication of Rajagopal with the usage of feedback information Cheng. V2V communication can become unreliable as the vehicles are likely to be in motion, and feedback such as HARQ ACK/NACK can help ensure that communication is successful and reliable. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Rajagopal and Cheng disclose the limitations of Claim 1.
Rajagopal further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and	at least one of the feedback indication information or the sending manner indication information is carried in the first media access control protocol data unit or the first control information (Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer, and segmentation and reassembly of RLC service data units (SDUs));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Rajagopal and Cheng disclose the limitations of Claim 1.
Rajagopal further discloses the below limitation:	wherein the second direct communication data comprises at least one of second control information or a second media access control protocol data unit (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and	the feedback information is carried in the second media access control protocol data unit or the second control information (Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the second direct communication data comprises at least one of second (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Rajagopal and Cheng disclose the limitations of Claim 2.
Rajagopal further discloses the below limitation:	wherein the first direct communication data further carries a first identifier that identifies a current group of the transmitting end (Rajagopal Par 20 processor configured to determine a set of scheduling assignment information (SA) including at least one of an allocation identifier (ID) or a periodicity; Par 126 SL transmission and reception occurs with resources assigned to a group of devices);
Rajagopal does not disclose the below limitation:	the first identifier is carried in the first media access control protocol data unit or the first control information.
Cheng does disclose the below limitation:	the first identifier is carried in the first media access control protocol data unit or (Cheng Par 88 one or more packets may be transmitted with a lower layer identifier, which may help vehicle/UEs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with the usage of identifiers to classify groups of vehicles as disclosed in Rajagopal and to then disseminate those identifiers via the MAC protocol as disclosed in Cheng. Classifying vehicles into discrete groups makes it easier to manage complicate networks with many connected devices. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Rajagopal and Cheng disclose the limitations of Claim 1.
Rajagopal further discloses the below limitation:	wherein the program further includes instructions to obtain the direct link feedback resource (Rajagopal Par 203 UE selects time-frequency resources and transmission parameters for PSSCH transmission).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with transmitting instructions to obtain feedback data relating to time-frequency and transmission parameters as disclosed in Rajagopal. Obtaining feedback data such as the aforementioned time-frequency assists the transmitting end with synchronization to other devices in wireless communication range. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Rajagopal and Cheng disclose the limitations of Claim 5.
Rajagopal further discloses the below limitation:	obtaining the direct link feedback resource by receiving system information or dedicated radio resource control signaling from a network device (Rajagopal Par 142 SPS can be configured and/or re-configured by RRC);	obtaining the direct link feedback resource by receiving scheduling signaling sent by the network device on a physical downlink control channel (Par 132 allocation information is sent over the PDCCH);	obtaining, through autonomous selection, the direct link feedback resource from a direct link feedback resource pool configured or preconfigured by the network device (Par 126 A resource pool (RP) is a set of resources assigned for SL operation. RP comprises the subframes and the resource bocks within the subframe); or	obtaining the direct link feedback resource based on the direct link transmission resource and a preset mapping relationship between the direct link transmission resource and the direct link feedback resource (Par 177 TABLE 3 shows an example mapping between the subframe bitmap and the assignments for uplink, sidelink (D2D) and sidelink (V2V)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with the variety of methods to obtain feedback resources as disclosed in Rajagopal. In a complicated network such as a V2V network, having a variety of methods for obtaining feedback information increase reliability with Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Rajagopal and Cheng disclose the limitations of Claim 1.
Rajagopal further discloses the below limitation:	wherein the first direct communication data further carries feedback resource indication information that indicates a time frequency resource of the direct link feedback resource (Rajagopal Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with indicating a time frequency resource during initial transmission, as disclosed in Rajagopal. Indicating a time frequency resource during initial transmission assists in synchronizing the transmitting end with a receiving device. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Rajagopal and Cheng disclose the limitations of Claim 1.
Rajagopal further discloses the below limitation:	wherein the first direct communication data further carries a second identifier, the second identifier is an identifier of the transmitting end or an identifier of the first direct communication data (Rajagopal Par 20 scheduling assignment information (SA) including at least one of an allocation identifier (ID) or a periodicity), and	the feedback information comprises the second identifier (Par 20 apparatus further comprises a transceiver configured to transmit the SA information to a set of UEs in the wireless communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned transmitting end with the usage of a second identifier as disclosed in Rajagopal. Using more than one identifier allows the device to be included in multiple different device groups, among other advantages. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Rajagopal discloses the below limitation:	a processor (Rajagopal Fig 3 processor 340); and	a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig 3 memory 360), the program including instructions to:	receive first direct communication data sent by a transmitting end by using a direct link transmission resource (Fig 5, Par 124 UE 501 transmits a V2V message to a plurality of UEs 502 in the SL interface. The SL communication happens directly without using the eNB 503),	the sending manner indication information indicates that a manner of sending the first direct communication data is at least one of unicast, multicast, or broadcast (Par 117 V2X may support unicasting, broadcasting, or groupcasting; Par 120 UEs may also require resource allocation signaling in order to determine which time/frequency resources to monitor);
not disclose the below limitation:	wherein the first direct communication data carries feedback indication information and sending manner indication information, the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data, and	when the feedback indication information indicates that a feedback is to be performed for the first direct communication data, send second direct communication data to the transmitting end on a direct link feedback resource, wherein the second direct communication data carries feedback information.
Cheng does disclose the below limitation:	wherein the first direct communication data carries feedback indication information and sending manner indication information, the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data (Cheng Par 50 PDCCH may indicate HARQ ACK/NACK feedback based on the PUSCH), and	when the feedback indication information indicates that a feedback is to be performed for the first direct communication data, send second direct communication data to the transmitting end on a direct link feedback resource, wherein the second direct communication data carries feedback information (Par 51 PUCCH carries uplink control information, such as HARQ ACK/NACK Feedback).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the vehicle-to-vehicle communication of Rajagopal with the usage of feedback information Cheng. V2V communication can become unreliable as the vehicles are likely to be in motion, and feedback such as HARQ ACK/NACK can help ensure that communication is successful and reliable. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Rajagopal and Cheng disclose the limitations of Claim 9.
Rajagopal further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and	at least one of the feedback indication information or the sending manner indication information is carried in the first media access control protocol data unit or the first control information (Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer, and segmentation and reassembly of RLC service data units (SDUs));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Rajagopal and Cheng disclose the limitations of Claim 9.
Rajagopal further discloses the below limitation:	wherein the second direct communication data comprises at least one of second control information or a second media access control protocol data unit (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and	the feedback information is carried in the second media access control protocol data unit or the second control information (Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the second direct communication data comprises at least one of second (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Rajagopal and Cheng disclose the limitations of Claim 10.
Rajagopal further discloses the below limitation:	wherein the first direct communication data further carries a first identifier that identifies a current group of the receiving end (Rajagopal Par 20 processor configured to determine a set of scheduling assignment information (SA) including at least one of an allocation identifier (ID) or a periodicity; Par 126 SL transmission and reception occurs with resources assigned to a group of devices);
Rajagopal does not disclose the below limitation:	the program further including the instructions to receive the first direct communication data based on the sending manner indication information and the first identifier.Cheng does disclose the below limitation:(Cheng Par 88 one or more packets may be transmitted with a lower layer identifier, which may help vehicle/UEs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the usage of identifiers to classify groups of vehicles as disclosed in Rajagopal and to then disseminate those identifiers via the MAC protocol as disclosed in Cheng. Classifying vehicles into discrete groups makes it easier to manage complicate networks with many connected devices. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Rajagopal and Cheng disclose the limitations of Claim 12.
Cheng further discloses the below limitation:	wherein the first identifier is carried in the first media access control protocol data unit or the first control information (Cheng Par 88 one or more packets may be transmitted with a lower layer identifier, which may help vehicle/UEs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the step of receiving device identifiers via MAC or another control protocol, as disclosed in Cheng. MAC is a protocol commonly used in wireless communication to transmit and receive data. Therefore, it would have been Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Rajagopal and Cheng disclose the limitations of Claim 15.
Rajagopal further discloses the below limitation:	wherein the program further including instructions to obtain the direct link feedback resource (Rajagopal Par 203 UE selects time-frequency resources and transmission parameters for PSSCH transmission).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with transmitting instructions to obtain feedback data relating to time-frequency and transmission parameters as disclosed in Rajagopal. Obtaining feedback data such as the aforementioned time-frequency assists the transmitting end with synchronization to other devices in wireless communication range. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Rajagopal and Cheng disclose the limitations of Claim 9.
Rajagopal further discloses the below limitation:	obtaining the direct link feedback resource by receiving system information or dedicated radio resource control signaling from a network device (Rajagopal Par 142 SPS can be configured and/or re-configured by RRC);	obtaining the direct link feedback resource by receiving scheduling signaling sent by the network device on a physical downlink control channel (Par 132 allocation information is sent over the PDCCH);(Par 126 A resource pool (RP) is a set of resources assigned for SL operation. RP comprises the subframes and the resource bocks within the subframe);	obtaining the direct link feedback resource based on the direct link transmission resource and a preset mapping relationship between the direct link transmission resource and the direct link feedback resource (Par 177 TABLE 3 shows an example mapping between the subframe bitmap and the assignments for uplink, sidelink (D2D) and sidelink (V2V)); or	obtaining the direct link feedback resource based on feedback resource indication information carried in the first direct communication data, wherein the feedback resource indication information is used to indicate a time frequency resource of the direct link feedback resource (Par 273 Sidelink discovery beacon (SDB) may contain one or more synchronization signals for detection of the resource pool timing including periodicity, duration, and time/frequency resources based on the sequence and/or time frequency resources used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the variety of methods to obtain feedback resources as disclosed in Rajagopal. In a complicated network such as a V2V network, having a variety of methods for obtaining feedback information increase reliability with establishing communications. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Rajagopal and Cheng disclose the limitations of Claim 9.
Rajagopal further discloses the below limitation:	wherein the first direct communication data further carries a second identifier, the second identifier is an identifier of the transmitting end or an identifier of the first direct communication data (Rajagopal Par 20 scheduling assignment information (SA) including at least one of an allocation identifier (ID) or a periodicity), and	the feedback information comprises the second identifier (Par 20 apparatus further comprises a transceiver configured to transmit the SA information to a set of UEs in the wireless communication network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned receiving end with the usage of a second identifier as disclosed in Rajagopal. Using more than one identifier allows the device to be included in multiple different device groups, among other advantages. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Rajagopal discloses the below limitation:	a processor (Rajagopal Fig 3 processor 340); and	a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig 3 memory 360), the program including instructions to:	wherein the direct link feedback resource is used by a receiving end to send second direct communication data after the receiving end receives first direct communication data (Fig 5, Par 124 UE 501 transmits a V2V message to a plurality of UEs 502 in the SL interface. The SL communication happens directly without using the eNB 503),	the first direct communication data carries feedback indication information and sending manner indication information (Par 117 V2X may support unicasting, broadcasting, or groupcasting; Par 120 UEs may also require resource allocation signaling in order to determine which time/frequency resources to monitor),	the sending manner indication information indicate thats a manner of sending the first direct communication data is at least one of unicast, multicast, or broadcast (Par 117 V2X may support unicasting, broadcasting, or groupcasting; Par 120 UEs may also require resource allocation signaling in order to determine which time/frequency resources to monitor); and	send the configuration information of the direct link feedback resource to the receiving end or a transmitting end (Par 132 allocation information is sent over the PDCCH).
Rajagopal does not disclose the below limitation:	generate configuration information of a direct link feedback resource,	the second direct communication data carries feedback information,	the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data;
Cheng does disclose the below limitation:	generate configuration information of a direct link feedback resource (Cheng Par 52 controller/processor 375 provides RRC layer functionality associated with broadcasting of system information and measurement configuration for UE measurement reporting),	the second direct communication data carries feedback information (Par 51 PUCCH carries uplink control information, such as HARQ ACK/NACK Feedback),	the feedback indication information indicates whether a receiving feedback is to be performed for the first direct communication data (Par 50 PDCCH may indicate HARQ ACK/NACK feedback based on the PUSCH);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the vehicle-to-vehicle communication of Rajagopal with the usage of feedback information to improve reliable communication as disclosed in Cheng. Furthermore, it would be obvious to apply these methods to a situation where there is more than one set of feedback information as in the instant claim. V2V communication can become unreliable as the vehicles are likely to be in motion, and feedback such as HARQ ACK/NACK can help ensure that communication is successful and reliable. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Rajagopal and Cheng disclose the limitations of Claim 17.
Rajagopal further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and(Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the first direct communication data comprises first control information and a first media access control protocol data unit that is encapsulated with service data (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer, and segmentation and reassembly of RLC service data units (SDUs));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned network device with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Rajagopal and Cheng disclose the limitations of Claim 17.
Rajagopal further discloses the below limitation:	wherein the second direct communication data comprises at least one of second control information or a second media access control protocol data unit (Rajagopal Par 17 V2X may be supported by a communication protocol where vehicles exchange control and data information V2V or V2I; Par 60 wherein radio resource control (RRC) and MAC protocol standards are incorporated), and	the feedback information is carried in the second media access control protocol data unit or the second control information (Par 120 V2X requires resource allocation mechanisms since multiple V2X UEs may use same time/frequency resources; Par 122 UE can determine resource allocation via explicit coordination (such as sensing based on scheduling assignment transmission)).
Cheng further discloses the below limitation:	wherein the second direct communication data comprises at least one of second control information or a second media access control protocol data unit (Cheng Par 52 controller/processor 375 implements radio resource control (RRC) layer and a medium access control (MAC) layer, and segmentation and reassembly of RLC service data units (SDUs));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned network device with the usage of MAC and/or RRC as disclosed in both Rajagopal and Cheng, to communicate the feedback and/or sending manner indication information. MAC and RRC are both commonly used protocol to communicate in a wireless environment. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Rajagopal and Cheng disclose the limitations of Claim 17.
(Rajagopal Par 142 SPS can be configured and/or re-configured by RRC); or	send the configuration information of the direct link feedback resource to the receiving end or the transmitting end on a physical downlink control channel (Par 132 allocation information is sent over the PDCCH).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Rajagopal and Cheng, to combine the aforementioned network device with the step of sending configuration information to a receiver via RRC or PDCCH, as disclosed in Rajagopal. RRC and PDCCH are commonly used to transmit configuration data between nodes in a network. Therefore, it would have been obvious to combine Rajagopal and Cheng to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412